COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


DORIS BURNETTE GEDDIS
                                          MEMORANDUM OPINION *
v.          Record No. 3167-96-1       BY JUDGE JOSEPH E. BAKER
                                          SEPTEMBER 23, 1997
WALTER CLARENCE GEDDIS


            FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                         Marc Jacobson, Judge
            B. Thomas Reed for appellant.

            Howard E. Copeland for appellee.



     In this appeal from a judgment of the Circuit Court of the

City of Norfolk (trial court), Doris Burnette Geddis (wife)

contends that the trial court erred when it (1) imputed income to

her without supporting evidence and (2) awarded her insufficient

support.    For the reasons that follow, we disagree and affirm the

ruling of the trial court.

     Walter C. Geddis (husband) and wife were married November

27, 1964 in Norfolk.    Husband had recently retired from the Navy

and worked first for a marine supply company and then for twenty

years at Norfolk Naval Shipyard.   The couple raised wife's six

children from two prior marriages.   Wife worked in the home

providing child care services in addition to caring for her own

children.   She earned about $7,000 in the last year she provided


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
child care services before, in December 1991, husband had a heart

attack followed by either a stroke or cerebral hemorrhage.

     After returning home from the hospital, husband retired.

Thereafter, wife cared for him and managed the household until

March of 1994.   During that month, husband struck wife on the

back of her head and left arm and leg with a heavy candle holder,

causing serious injuries requiring medical treatment and

counseling for wife.
     At the time of the commissioner's hearing, wife was one

month shy of seventy years of age and suffered from high blood

pressure and other ailments.    Wife had not been gainfully

employed as a bookkeeper for over thirty years and was not so

employed during the parties' marriage.   However, in 1994, she had

begun to perform bookkeeping services on an unpaid basis for a

friend who ran Walls' Marina.   Wife performed the services of a

"full charge bookkeeper" weekly for thirty-five to forty hours.

     Husband did not appear at the initial hearing.     Appearing at

a later hearing, he did not testify but called a retired

bookkeeper, Ernestine R. Creech, who testified that she had

earned $13 per hour before retiring in July 1994.   Creech had

reached that rate of pay after twenty-five years as a

professional bookkeeper and retired at age sixty-five.

     Husband knew that wife performed bookkeeping services for

the marina but offered no evidence of what salary, if any, wife

was paid for her services, nor the extent of the services she




                                  2
provided.   Nor was any evidence presented as to the marketability

of a seventy-year-old woman in wife's state of health.

     Husband also did not offer any evidence of his monthly

obligations or debts.   Husband received more than $1,900 1 per

month in gross income from Navy retirement, civil service and

Social Security.   Wife received $330 per month in Social Security

and, by agreement of the parties as wife's equitable distribution

award, one-half of husband's $741 monthly retirement from Norfolk

Naval Shipyard.    Wife claimed $2,000 per month in expenses.     The

commissioner recommended that husband pay wife $300 per month in

spousal support.   The trial court imputed income to wife at the

rate of $13 per hour and entered a decree consistent with the

commissioner's recommendations.
     Under familiar principles, we review the evidence "in the

light most favorable to the party prevailing below."     Wilson v.

Wilson, 12 Va. App. 1251, 1254, 408 S.E.2d 576, 578 (1991).       "A

judgment of the trial court will not be set aside on the ground

that it is contrary to the evidence unless it appears from the

evidence that such judgment is plainly wrong or without evidence

to support it."    Dodge v. Dodge, 2 Va. App. 238, 242, 343 S.E.2d
363, 365 (1986).   "The burden is upon the party alleging trial

court error to show by the record that the judgment was

erroneous."   Steinberg v. Steinberg, 11 Va. App. 323, 326, 398

     1
      This figure does not include wife's share of husband's
shipyard retirement.




                                  3
S.E.2d 507, 508 (1990).

     "Whether a spouse is entitled to support, and if so how

much, is a matter within the sound discretion of the trial court

. . . ."   Id. at 329, 398 S.E.2d at 510.

     Here, the trial court reviewed the commissioner's report and

the record and concluded that wife had the capability of earning

money by performing bookkeeping work.      The record discloses that

wife could perform that service at least thirty-five hours per

week, and that the marina had a need for that service.      We cannot

say that the trial court was plainly wrong or that its decree was

without evidence to support it when the court imputed income to

wife and required husband to contribute only $300 per month
                         2
toward wife's support.       See, e.g., Stubblebine v. Stubblebine,

22 Va. App. 703, 473 S.E.2d 72 (1996) (en banc) (court may impute

income to voluntarily unemployed or underemployed spouse).

     Accordingly, the judgment of the trial court is affirmed.

                                                            Affirmed.




     2
      This opinion shall not be construed to prevent either party
from requesting modification of the support upon showing a change
of condition justifying such relief.



                                    4